Motion to stay the trial of the actions denied. The defendants entered upon the former trial without objection and without raising the question of the pendency of the criminal proceeding. We think it now too late to claim a postponement on that ground. Moreover, the defendants voluntarily made full and exhaustive statements to the district attorney, which were read in evidence on the hearing before the committing magistrate, and since the reversals and the' restoration of the eases to the day calendar for trial they have repeatedly answered “ready.” Kelly, P. J., Manning, Kelby and Kapper, JJ., concur; Rich, J., dissents.